Khalial Withen
Kevin Dougherty
Alaska District Council of Laborers
2501 Commercial Drive
Anchorage, AK 99501
Ph: (907) 276-1640
Fax: (907) 274-7289
kwithen@alaskalaborers.com

Attorneys for Plaintiff



                   IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF ALASKA


LABORERS' INTERNATIONAL UNION OF )
NORTH AMERICA, LOCAL 341,        )
                                                 )
                     Plaintiff,                  )
                                                 )
v.                                               )
                                                 )       Case No.: 3:19-cv-00221-TMB
MAIN BUILDING MAINTENANCE, INC.,                 )
                                                 )
                                                 )
                     Defendant.                  )



PLAINTIFF LOCAL 341 'S OPPOSITION TO DEFENDANT MAIN BUILDING
           MAINTENANCE, INC.'S MOTION TO DISMISS




LOCAL 341 'S OPPOSITION TO MBM'S MOTION TO DISMISS
Laborers' Int'l Union ofNorth America, Local 341 v. Main Building Maintenance, Inc.
Case No.: 3:19-cv-00221-TMB
Page 1 of21


      Case 3:19-cv-00221-TMB Document 11 Filed 12/05/19 Page 1 of 21
                                               TABLE OF CONTENTS


I.         Introduction .......................................................................................................... 3

II.        Background .......................................................................................................... 3

III.       Argument .............................................................................................................. 7

      A. Legal Standard for the Motion to Dismiss ........................................................ 7
      B. Jurisdiction Is Proper Under Section 301 of the Labor Management
         Relations Act......................................................................................................... 8
      C. The Union's Grievance Is Subject to Mandatory Arbitration Under the
         Terms of the Collective Bargaining Agreement. ........................................... 13
      D. Given that the Union's Grievance Was Fundamentally Based on
         Contractual Violations, the Now-Rescinded Executive Order 13495 Does
         Not Bar Arbitration of These Contractual Violations .................................... 16
IV.        Conclusion .......................................................................................................... 20




LOCAL 341 'S OPPOSITION TO MBM'S MOTION TO DISMISS
Laborers' Int'l Union ofNorth America, Local 341 v. Main Building Maintenance, Inc.
Case No.: 3:19-cv-00221-TMB
Page 2 of21


           Case 3:19-cv-00221-TMB Document 11 Filed 12/05/19 Page 2 of 21
I.     Introduction

       Laborers' International Union of North America, Local 341 ("Local 341" or

"Union") files this Opposition to the Motion to Dismiss submitted by Defendant Main

Building Maintenance, Inc. ("MBM" or "Employer"). Because jurisdiction .is proper

under section 301 of the Labor Management Relations Act of 1947 (the "LMRA"), 29

U.S.C. § 185, and because the claim to compel arbitration is based on the express terms

of the parties' collective bargaining agreement, Local 341 asks this Court to deny

MBM's Motion to Dismiss. Any exhaustion requirements under the now-rescinded

Executive Order 13495 (Nondisplacement of Qualified Workers Under Service

Contracts) do not apply to the contractual claims in the Union's grievance that arise from

specific provisions of the parties' collective bargaining agreement and are subject to the

mandatory grievance and arbitration provision.         Regardless, any such theoretical

exhaustion requirements under the now-rescinded Executive Order 13495 are moot.


II.    Background

       The factual background is more fully set forth in Local 341 's Complaint. See

Dkt. 1 ~~ 7-32. In short, MBM and Local 341 are parties to a collective bargaining

agreement that contains a broad mandatory grievance and arbitration prov1s10n

providing that "all disputes, complaints or gnevances, m connection with the




LOCAL 341 'S OPPOSITION TO MBM'S MOTION TO DISMISS
Laborers' Int 'I Union ofNorth America, Local 341 v. Main Building Maintenance, Inc.
Case No.: 3:19-cv-00221-TMB
Page 3 of21


      Case 3:19-cv-00221-TMB Document 11 Filed 12/05/19 Page 3 of 21
            interpretation or application of the terms of this Agreement" must be resolved according

            to the binding procedure in Article IX of the Agreement. See Dkt. 1, Ex. 1, p.8. The

            final step in the mandatory procedure is arbitration. ld.

                   On April 1, 2019, MBM began performance on a contract involving

            housekeeping services on Joint Base Elmendorf-Richardson in Anchorage, Alaska. See

            Dkt. 1 ~ 13. Simaika Tagaloa, a Local 341 member, had been employed by predecessor

            contractors on the housekeeping project for approximately 14 years and was the sole

            Union Steward for the bargaining unit of employees. See id; Ex. 2. Tagaloa reported

            that he was terminated for eating breakfast during a meeting after reporting to work on

            the first day ofMBM's performance. See Dkt. 1, Ex. A, p.2; Dkt. 5, Ex. A, p.3. Based

            on MBM's unjustified decision that Tagaloa's employment would not be continued, the

            Union initiated the mandatory grievance process under the Agreement. See Dkt. 1, Ex.

~           2.
g=
::§                During the grievance process, the Union asserted multiple contractual violations
s.~~
o~ ~ $      including Article VI, section 4 (union representation); Article VIII (progressive
~1~~::;;;
o <.~
~ ~ t~
      e     discipline and just cause); Article X, section 1 (seniority); Article XV (show up and
cc:o-5
p.."'c
(I)~"~<
E
~
~<




            LOCAL 341 'S OPPOSITION TO MBM'S MOTION TO DISMISS
            Laborers' Int'l Union of North America, Local 341 v. Main Building Maintenance, Inc.
            Case No.: 3: 19-cv-00221-TMB
            Page 4 of21


                  Case 3:19-cv-00221-TMB Document 11 Filed 12/05/19 Page 4 of 21
reporting time); Article XXVI, sections 2 and 3 (hiring of employees); and Article

XXXII (invalidity provision). 1 See Dkt. 1, Ex. 2; see also Dkt. 1, Ex. 6, p.4.

       In the grievance, the Union argued that MBM had violated the Agreement by

failing to consider seniority in its decision not to continue Tagaloa's employment-

given Tagaloa's more than 14 years of work on this government project-in violation

of Article XXVI, section 3, which governs seniority during transitions from predecessor

to successor contractors on military contracts. Dkt. Ex. 2; see also Dkt. 1, Ex. 6, p.4.

Given MBM's decision not to continue the employment of Tagaloa, the single union

steward on the project while hiring numerous less experienced employees, Union further

asserted that MBM had violated Article XXVI, section 2, which prohibits discrimination

based on union activity. Dkt. 1 ~ 25.

       After participating in the grievance process and offering substantive responses

until the arbitration stage, MBM then repeatedly refused to participate in arbitration. See

Dkt. 1, Ex. 3, p. 2-5, Ex. 5, p.1, Ex. 9. The Union then filed its Complaint to Compel

Arbitration ofthe contractual violations asserted in the grievance. See Dkt. 1.




        See also Article XXVIII, section 6: "The Union recognizes that all operations of the
employer are subject to the rules and regulations of the United States Government and U.S.
Military Installations." Dkt. 1, Ex. 1, p. 17; see Dkt. 1, Ex. 7 p. 1 (citing this provision on
federal law governing military installations).



LOCAL 341 'S OPPOSITION TO MBM'S MOTION TO DISMISS
Laborers' Jnt'l Union ofNorth America, Local 341 v. Main Building Maintenance, Inc.
Case No.: 3:19-cv-00221-TMB
Page 5 of21

      Case 3:19-cv-00221-TMB Document 11 Filed 12/05/19 Page 5 of 21
               Tagaloa's Complaint with the Alaska State Commission for Human Rights

                  On May 16, 2019, Tagaloa, acting as an individual, filed a complaint with the

            Alaska State Commission for Human Rights alleging race discrimination under AS

            18.80.220. See Dkt. 5, Ex. A, p. 3. MBM misstates that "Plaintiff filed a complaint

            with the Alaska State Commission for Human Rights alleging discrimination" even

            though the Union Plaintiff in this case did not file such a complaint with the

            Commission. See Dkt. 5 ~ 7; Dkt. 5, Ex. A. Even if the Commission's finding, that

            Tagaloa was never offered employment by MBM, was to be read in the light most

            favorable to Defendant-which it should not be-that factual finding would not

            determine the outcome of the claim to compel arbitration given that the Union's

            grievance relied on the provision of the Agreement on "HIRING OF EMPLOYEES"

            among other provisions. The Commission's investigation also demonstrates a factual

~           dispute for an arbitrator to resolve:    Tagaloa reported that his employment was
~j          terminated while he was "on the clock" while MBM reports he was not initially hired.
s.~~
o~ ~ $
~l!~j;
            See Dkt. 5, Ex. B, p.2. The Commission found that Tagaloa's individual complaint of
o.,<r-
u  E .N
r- ,~ ~§'   race discrimination was not supported by substantial evidence. !d.
U"-"50\
C:0-5'-'
~ :!l ~                             U.S. Department of Labor Complaint
;2
~                  After refusing to arbitrate, MBM asserted that the Union was required to file a
..J
<
            complaint with the U.S. Department of Labor under Executive Order 13495. See Dkt. 1,



            LOCAL 341 'S OPPOSITION TO MBM'S MOTION TO DISMISS
            Laborers' Int'l Union ofNorth America, Loca/341 v. Main Building Maintenance, Inc.
            Case No.: 3:19-cv-00221-TMB
            Page 6 of21


                  Case 3:19-cv-00221-TMB Document 11 Filed 12/05/19 Page 6 of 21
Ex. 5; see also 74 F.R. 6103, Exec. Order No. 13495 (2009). In response to MBM's

assertion and stonewalling of the arbitration process, the Union filed a complaint to toll

the statute of limitations, expressly notifying MBM that it did so without "waiv[ing] its

position that the issues in the grievance are clearly subject to arbitration under the

collective bargaining agreement." See Dkt. Ex. 8.

       Defendant filed its Motion to Dismiss on November 14,2019. 2


III.   Argument

       A.     Legal Standard for the Motion to Dismiss

       MBM moves to dismiss Local 341 's claim against it pursuant to Federal Rule of

Procedure 12(b)(1) and 12(b)(6). A Rule 12(b)(l) motion can challenge the sufficiency

of the pleadings to establish jurisdiction (facial attack), or a lack of any factual support

for subject matter jurisdiction despite the pleading's sufficiency (factual attack). For a

facial attack, " ' the court must only consider the allegations of the complaint and

documents referenced therein and attached thereto, in the light most favorable to the

plaintiff.'" Jensen v. Locke, 2009 U.S. Dist. LEXIS 139772, *6 (Nov. 9, 2009) (quoting

Gould Elecs., Inc. v. United States, 220 F.3d 169, 176 (3d Cir. 2000)). For a factual

attack, evidence outside the pleadings necessary to resolve factual disputes as to


2      On Nov. 4, Plaintiff filed the proof of service.



LOCAL 341 'S OPPOSITION TO MBM'S MOTION TO DISMISS
Laborers' Int'l Union ofNorth America, Loca/341 v. Main Building Maintenance, Inc.
Case No.: 3:19-cv-00221-TMB
Page 7 of21


       Case 3:19-cv-00221-TMB Document 11 Filed 12/05/19 Page 7 of 21
jurisdiction may be considered. See Assoc. ofAm. Me d. Col!. v. United States, 217 F .3d

770, 778 (9th Cir. 2000). For the reasons addressed below, Local 341 will easily meet

this burden.

       In deciding a Rule 12(b)( 6) motion to dismiss, a court must "accept factual

allegations in the complaint as true and construe the pleadings in the light most favorable

to the nonmoving party." See Kurka v. Probst, 2015 U.S. Dist. LEXIS 11748, *4 (D.

Alaska Feb. 2, 2015) (quoting Manzarek v. St. Paul Fire & Marine Ins. Co., 519 F.3d

1025, 1030) (9th Cir. 2008)). To survive a motion to dismiss, the complaint "must

contain sufficient factual matter, accepted as true, to 'state a claim to relief that is

plausible on its face.' " Id. (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). All

reasonable inferences must be drawn in favor of the nonmoving party. See Holden v.

Hagopian, 978 F.2d 1115, 1118 (9th Cir. 1992). A court should not consider "whether

a plaintiff will ultimately prevail but whether the claimant is entitled to offer evidence

to support the claims." Gilligan v. Jamco Development Corp., 108 F .3d 246, 249 (9th

Cir. 1997).

       B.      Jurisdiction Is Proper Under Section 301 of the Labor Management
               Relations Act.

       This is a garden-variety labor-management dispute over the enforcement of an

arbitration provision of a collective bargaining agreement, and this dispute is expressly




LOCAL 341 'S OPPOSITION TO MBM'S MOTION TO DISMISS
Laborers' Int 'l Union of North America, Local 341 v. Main Building Maintenance, Inc.
Case No.: 3:19-cv-00221-TMB
Page 8 of21

      Case 3:19-cv-00221-TMB Document 11 Filed 12/05/19 Page 8 of 21
covered by section 301 of the Labor-Management Relations Act. Section 301(a) of the

Labor-Management Relations Act provides:

       Suits for violation of contracts between an employer and a labor
       organization representing     employees       in    an industry    affecting
       commerce as defined in this chapter, or between any such labor
       organizations, may be brought in any district court of the United
       States having jurisdiction of the parties, without respect to the amount in
       controversy or without regard to the citizenship of the parties.

Moreover, jurisdiction in this case is also consistent with the legislative history of the

Act: "Congress sought in Section 301 to add stability to labor relations by providing a

means to enforce agreements between unions and employers" and by promoting

"industrial peace." THE DEVELOPING LABOR LAW 17-7 (John E. Higgins, Jr., ed., 7th

ed. 20 17). This section of the Act "gives federal courts jurisdiction to enforce collective

bargaining agreements, and in particular to enforce agreements to arbitrate labor

disputes." See O'Hara v. Dist. No. 1-PCD, MEBA, 56 F.3d 1514, 1519 (D.C. Cir. 1995)

(internal citations omitted). Local 341 easily meets the jurisdictional standard set forth

in Section 301:    (1) MBM is an employer; (2) Local 341 is a labor organization

representing employees in an industry affecting commerce; and (3) this is a suit based

on a violation of a contract between those two organizations. See Dkt. 1 ~~ 1, 3-6,9-10,

20; see also Dkt. 1, Exs. 1-2 (collective bargaining agreement between parties and

grievance with multiple contractual claims).




LOCAL 341 'S OPPOSITION TO MBM'S MOTION TO DISMISS
Laborers' Int '! Union of North America, Local 3 41 v. Main Building Maintenance, Inc.
Case No.: 3:19-cv-00221-TMB
Page 9 of21


      Case 3:19-cv-00221-TMB Document 11 Filed 12/05/19 Page 9 of 21
      Despite the fact that the Union's claim is based on multiple asserted violations of

a contract between a labor organization and an employer, MBM argues that "Section

185 confers jurisdiction for disputes involving employees, and Tagaloa was never an

employee of MBM." Dkt. 5 ~ 2. But MBM' s argument invents a completely new

requirement for section 301 jurisdiction and is inconsistent with courts' application of

this section. Federal courts have repeatedly exercised jurisdiction under section 301 in

disputes between unions and employers that involve non-employee union members,

including in disputes involving hiring decisions. See e.g., E. St. Louis Laborers' Local

100 v. Bellon Wrecking & Salvage Co., 414 F .3d 700, 702 (7th Cir. 2005) Gurisdiction

under section 301 of the LMRA in suit involving dispute over hiring practices); Int'l

Union of Operating Eng'rs, Local Union No. 12 v. Sim J Harris Co., 1992 U.S. Dist.

LEXIS 20658, *3-4 (C.D. Cal. Sept. 30, 1992) (section 301 jurisdiction to compel

arbitration of union's grievance challenging employer's hiring and dispatch practices);

Laborers' Int'l Union v. Foster Wheeler Corp., 1985 U.S. Dist. LEXIS 13024 (D.N.J.

Dec. 9, 1985) (in claim arising under section 301, the parties were required to arbitrate

whether prehire agreement's scope of work provision compelled employer to hire

certain workers on construction project).

       To challenge section 301 jurisdiction, MBM points to McClellan v. Skytech

Enterprises, Ltd., but McClellan undercuts MBM's own arguments about section 301 of




LOCAL 341 'S OPPOSITION TO MBM'S MOTION TO DISMISS
Laborers' Int'l Union of North America, Local 341 v. Main Building Maintenance, Inc.
Case No.: 3:19-cv-00221-TMB
Page 10 of21


     Case 3:19-cv-00221-TMB Document 11 Filed 12/05/19 Page 10 of 21
the LMRA. See McClellan v. 1 Skytech Enters., No. CIV-12-202, 2012 U.S. Dist.

LEXIS 108495, *3 (E.D. Ok. Aug. 3, 2012). The plaintiff in that case was an individual

worker, John McClellan, who brought two causes of action: breach of implied contract

and violation of public policy.       MBM ignores two pivotal differences ·between

McClellan and the matter before the Court. First, in McClellan, the named plaintiff was

the individual employee, asserting jurisdiction under section 301, while the plaintiff in

this case is the labor organization Local341. I d. at * 1. Second, the dispute in McClellan

did not involve a grievance or a specific provision of the collective bargaining

agreement. !d. at *3. The Court in McClellan concluded the worker had not stated a

claim for violation of section 301 of the LMRA because he had "made no allegations

with regard to his exhaustion of any grievance or arbitration remedies provided in the

collective bargaining agreement, any breach of duty by the labor union, or any causal

connection between an alleged breach by the labor union and the integrity of the

arbitration process." !d. (internal citations omitted). By contrast, Local 341 raised

multiple contractual violations in the grievance process. See Dkt. 1, Ex. 2, Ex. 6, p. 4.

McLellan v. Skytech is therefore inapposite and does not change the fact that this case

falls squarely in the Court's jurisdiction under section 301.

       While MBM places great emphasis on its argument concerning the now-

rescinded Executive Order 13495, it fails to acknowledge that the contractual provisions



LOCAL 341 'S OPPOSITION TO MBM'S MOTION TO DISMISS
Laborers' Int'l Union of North America, Local 341 v. Main Building Maintenance, Inc.
Case No.: 3:19-cv-00221-TMB
Page 11 of21


     Case 3:19-cv-00221-TMB Document 11 Filed 12/05/19 Page 11 of 21
             cited by the Union actually provide separate protections related to hiring and termination

             decisions. See generally Dkt. 5, p. 5-8. For instance, the prohibition on discrimination

             based on union activity in the hiring-of-employees provision of the Agreement is distinct

             from any Executive Order protections. Compare Dkt. 1, Ex. 1, p. 16 with 74 F.R. 6103,

             Exec. Order No. 13495 (2009). In addition, the seniority in the hiring of employees is

             similarly distinct from any Executive Order protections. The Union further argued

             during the grievance process that MBM had violated other provisions of the Agreement

             that address union representation and the designation of union stewards, progressive

             discipline and just cause, and show up and reporting time. See Dkt. 1, Ex. 6, p.4. These

             contractual violations are based on provisions of the Agreement that are not related to

             any executive order. Based on the Union's grievance filings and the facts it relied upon,

             the Union has more than demonstrated that there is a dispute "in connection with the

ffi          interpretation or application of the terms of this Agreement" subject to the mandatory
c=:
i;:s         arbitration provision. See Dkt. 1, Ex. 1, p. 8. As a result, there is in fact a dispute under
s.~~
o~ ~ :b~
~ ·~   _g
             section 301 of the LMRA involving a violation of a contract between an employer and
o6<..~
~ § ~§'      a labor organization. Jurisdiction is therefore proper under section 301 of the LMRA.
uuaO\
Eia0-5._..
fij;!:l~
s
~
(/)

:s<


             LOCAL 341 'S OPPOSITION TO MBM'S MOTION TO DISMISS
             Laborers' Int'l Union ofNorthAmerica, Loca/341 v. Main Building Maintenance, Inc.
             Case No.: 3:19-cv-00221-TMB
             Page 12 of21


                   Case 3:19-cv-00221-TMB Document 11 Filed 12/05/19 Page 12 of 21
                        C.       The Union's Grievance Is Subject to Mandatory Arbitration Under
                                 the Terms of the Collective Bargaining Agreement.

                        The law governing the arbitration of disputes under a collective bargaining

                  agreement is well-established. The role of the court in such cases is limited to the

                  question whether the collective bargaining agreement requires that the subject matter of

                  the grievance be submitted to arbitration. Federal labor policy favors arbitration of

                  disputes between unions and employers:            "There is a strong presumption that

                  a collective bargaining agreement containing a customary arbitration clause provides

                  for arbitration of the dispute at issue." UFCW, Locals 197 & 3 73 v. Alpha Beta Co.,

                  736 F.2d 1371, 1374 (9th Cir. 1984) (citing United Steelworkers v. Warrior & Gulf

                  Navigation Co., 363 U.S. 574,582-83 (1960) (emphasis added; footnote omitted)). This

                  presumption can only be overcome if " 'it may be said with positive assurance that

                  the arbitration clause is not susceptible of an interpretation that covers the asserted
~
 g                dispute.' " !d. (quoting United Steelworkers v. Warrior & Gulf Navigation Co., 363
 =
s:s .~ ~          U.S. 574, 582-83 (1960) (emphasis added)). Therefore, "doubts should be resolved in
...:JoS::o
0-.a~$
~     "i ~ ~      favor of coverage." !d. (internal quotation marks and citations omitted).
V E ..r~
t8   ~~
- - ..c:.......          In Article IX, the Agreement provides for the arbitration of "all disputes,
e:~g
en<'~<
Q
~                 complaints or grievances, in connection with the interpretation or application of the
00
:s<               terms of this Agreement." See Dkt. 1, Ex. 1, p. 8. The agreement further provides "If




                  LOCAL 341 'S OPPOSITION TO MBM'S MOTION TO DISMISS
                  Laborers' Jnt 'l Union ofNorth America, Local 341 v. Main Building Maintenance, Inc.
                  Case No.: 3:19-cv-00221-TMB
                  Page 13 of21

                       Case 3:19-cv-00221-TMB Document 11 Filed 12/05/19 Page 13 of 21
                no satisfactory settlement is arrived at by these parties within ten (10) working days,

                either party may ... refer the matter to Step Three, Arbitration." !d.

                       In the grievance process, the Union pointed to a series of contractual violations,

                including but not limited to the following: Article VI, section 4 (union representation);

                Article VIII (progressive discipline and just cause); Article X, section 1 (seniority);

                Article XV (show up and reporting time); Article XXVI, sections 2 and 3 (hiring of

                employees); and Article XXVIII, section 6 ("The Union recognizes that all operations

                of the employer are subject to the rules and regulations of the United States Government

                and U.S. Military Installations."). See Dkt. 1, Ex. 2, Ex. 6, p.4; Dkt. 1, Ex. 7, p. 1. In

                particular, the Union based its grievance on Article XXVI titled "HIRING OF

                EMPLOYEES." See Dkt. 1, Ex. 1, p. 16; see also Dkt. 1, Ex. 7, p. 1 (citing Article

                XXVIII, section 6 on the application of federal law to employer operations on military

ffi             installations). Article XXVI, section 2 establishes a non-discrimination provision based
i:S             on union activity: "Selection of applicants for referral to or for employment on jobs,
'"'""-
o.:: ~
0~ ~ ~          shall be on a non-discriminatory basis and shall not be based on, or in any way affected
~ ·~
   11 :b
o""<,...
U C .N
1-    § ~r::-   by Union membership, bylaws, rules, regulations, constitutional provisions or any other
uus~
;o~""
~ ~ .:E         obligation or aspect of Union membership, policies or requirements." See id. Within
~
~               the same hiring-of-employees article, section 3 specifically addresses the common
<
                situation that occurs when the government awards a new service contract to a successor



                LOCAL 341 'S OPPOSITION TO MBM'S MOTION TO DISMISS
                Laborers' Int 'I Union ofNorth America, Local 341 v. Main Building Maintenance, Inc.
                Case No.: 3:19-cv-00221-TMB
                Page 14 of21


                     Case 3:19-cv-00221-TMB Document 11 Filed 12/05/19 Page 14 of 21
contractor and the Union already represents employees with the predecessor contractor.

Article XXVI, section 3, provides:

       When the Employer is awarded a new service contract in a location where
       the Laborers' International Union already represents employees through a
       prior collective bargaining agreement with the predecessor contractor, the
       Employer signatory to this Agreement agrees to retain the necessary
       number of employees of the predecessor contractor required for Service
       Contract perfonnance, Article X, Seniority, shall be applicable in the
       above.

This hiring provision in the successor-employer context therefore requires application

of the contract provision on seniority, which states in part that "The Employer

recognizes seniority ... as an important factor to be considered by it." See Dkt. 1, Ex.

1, p. 8. In its grievance, the Union argued that MBM had failed to "[d]emonstrate just

cause for omitting seniority in Article X- section 1 and Article XXVI- Section 3." See

Dkt. 1, Ex. 2.

       While MBM argues that, under Executive Order 13495, "Tagaloa's grievance is

subject to the jurisdiction of the United States Department of Labor's Wage and Hour

Division," the collective bargaining agreement actually provides rights and protections

above and beyond any rights under an executive order. See generally Dkt. 1, Ex. 1.

       Not only do the hiring-of-employees and seniority provisions cover this dispute,

the Union raised several other issues during the grievance process that are expressly

covered by the parties' collective bargaining agreement: Article VI, section 4 (arguing




LOCAL 341 'S OPPOSITION TO MBM'S MOTION TO DISMISS
Laborers' Int'l Union of North America, Loca/341 v. Main Building Maintenance, Inc.
Case No.: 3:19-cv-00221-TMB
Page 15 of21

     Case 3:19-cv-00221-TMB Document 11 Filed 12/05/19 Page 15 of 21
MGM's actions violated the contractual requirements for changing the employment

status of a union steward); Article VIII (arguing Tagaloa was improperly disciplined

without progressive discipline or just cause); Article XV (arguing Tagaloa was entitled

to show up and reporting pay for the time worked before being sent home). See Dkt. 1,

Ex. 2; Dkt. 5, Ex. A, p.3. To the extent MBM states "the CBA only applies to employees

of MBM, and Tagaloa was never an employee of MBM," in light of the strong

presumption in favor of arbitration, the scope and interpretation of the Agreement is for

an arbitrator to decide. Even though MBM disputed these contractual violations during

the grievance process, resolution of these contractual and related factual issues is for an

arbitrator.

       D.     Given that the Union's Grievance Was Fundamentally Based on
              Contractual Violations, the Now-Rescinded Executive Order 13495
              Does Not Bar Arbitration of These Contractual Violations.

       MBM' s executive order arguments border on the absurd. According to MBM,

the now-rescinded Executive Order 13495 should wipe clean any and all contractual

violations related to Tagaloa's employment. But a union may maintain an action under

section 301 of the LMRA to compel arbitration even if separate, related claims exist

under other sources oflaw. MBM's mootness argument also undermines its claim that

a rescinded Executive Order can conveniently eliminate independent contractual claims.




LOCAL 341 'S OPPOSITION TO MBM'S MOTION TO DISMISS
Laborers' Int 'I Union ofNorth America, Local 341 v. Main Building Maintenance, Inc.
Case No.: 3:19-cv-00221-TMB
Page 16 of21


      Case 3:19-cv-00221-TMB Document 11 Filed 12/05/19 Page 16 of 21
       It is well-established that a union may maintain an action in federal court under

section 301 of the LMRA to compel arbitration of a dispute even though an alternative

remedy may be available or even if it is related to claims under other sources of law.

See Carey v. Westinghouse Electric Corp., 375 U.S. 261 (1964). A claim that is itself

based on Executive Order 13495 may require administrative exhaustion, but unions are

not required to exhaust administrative remedies with the United States Department of

Labor on other claims-even related ones. In a hiring process covered by Executive

Order 13495, an employer may still violate other legal standards for hiring. For instance,

Adams & Assocs. v. NLRB involved a contractor covered by Executive Order 13495 and

the National Labor Relations Board's order holding the contractor liable for unfair labor

practices under the National Labor Relations Act, 29 U.S.C. § 151, et seq., in the hiring

process. 871 F.3d 358 (5th Cir. 2017); Rd. Sprinkler Fitters Union Local699 v. Grinnell

Fire Prot. Sys. Co., 1997 U.S. Dist. LEXIS 1543 (E.D. Pa. 1997) (National Labor

Relations Board ruling on employee's unfair labor practice charge does not collaterally

estop employee from proceeding to arbitrate dispute pursuant to terms of a collective

bargaining agreement and the effect of the Board proceeding is for the arbitrator to

determine).

       Here, the seniority, discipline, and union steward protections in the Agreement

are separate and independent sources of claims. Dkt. 1, Ex. 1, p. 5-9, 16. These



LOCAL 341 'S OPPOSITION TO MBM'S MOTION TO DISMISS
Laborers' Int'l Union of North America, Local 341 v. Main Building Maintenance, Inc.
Case No.: 3:19-cv-00221-TMB
Page 17 of21

     Case 3:19-cv-00221-TMB Document 11 Filed 12/05/19 Page 17 of 21
              contractual protections are separate and distinct from any previous rights in the

              Executive Order. While MBM may dispute the merits of these contractual claims, the

              merits of such contractual claims are for an arbitrator to decide. See UFCW, Locals 197

              & 373 v. Alpha Beta Co., 736 F.2d 1371, 1375-76 (9th Cir. 1984) (concluding, in light

              of strong presumption in favor of arbitration, that employer's argument that transferred

              employees are no longer in the bargaining unit and are not covered by contractual

              protections was "frivolous at best").

                     In addition, "parties may expressly direct that the case be decided consistent with

              applicable law." HOW ARBITRATION WORKS 488 (Alan Miles Ruben, ed. 6th ed. 2003)

              (footnote omitted). For instance, it is appropriate to base an arbitration award on outside

              law when the agreement itself empowered arbitrator to resolve a dispute according to

              the law. See Dorado Beach Hotel Corp. v. Union de Trabajadores de la Industria

ffi           Gastronomica Local 610, 959 F.2d 2 (1st Cir. 1992); see also How ARBITRATION

~
::;           WORKS 488 (Alan Miles Ruben, ed. 6th ed. 2003) (citing Alaska Dep't of Admin., 96
5.~~
o·e~ ~ ~
z     [3-;-
              Lab. Arb. 937 (Robinson, 1991) (arbitrator had authority to resolve dispute on
5e<~
~ § ~r::-     compensation for employees' overtime work when the collective bargaining agreement
UUo~
;:;-a'-'
i-""'c;
(f)"'<:       provided that the public policy standards in the Fair Labor Standards Act would be the
Q
;2
~             criteria for determining overtime eligibility)).
<




              LOCAL 341 'S OPPOSITION TO MBM'S MOTION TO DISMISS
              Laborers' Int'l Union ofNorth America, Local 341 v. Main Building Maintenance, Inc.
              Case No.: 3:19-cv-00221-TMB
              Page 18 of21


                   Case 3:19-cv-00221-TMB Document 11 Filed 12/05/19 Page 18 of 21
                    In this case, the Union relied on the provision of the Agreement that recognized

             that "all operations of the employer are subject to the rules and regulations of the United

             States Government and U.S. Military Installations." See Dkt. 1, Ex. 7, p. 1 (citing

             Article XXVIII, section 6 of Dkt. 1, Ex. 1, p. 17). Although Executive Order .13495 is

             now rescinded, it was appropriate for the Union to maintain a contractual grievance even

             when there were potentially related federal laws that applied to the Employer's

             operations.

                    Again, MBM misguidedly relies on McClellan v. 1 Skytech Enterprises. See No.

             CIV-12-202, 2012 U.S. Dist. LEXIS 108495, *3, 2012 WL 3156861 (Aug. 3, 2012).

             But McClellan is entirely inapposite given that the individual plaintiff-not a union-

             did not raise a contractual dispute through the grievance process in that case. MBM

             cites no authority to support its premise that an Executive Order would somehow wipe

~            out contractual claims.
~

g;:s                Even if Executive Order 13495 had required administrative exhaustion of
6.~~
0 ~~~        separate, contractual claims-which it did not-the October 31, 2019, rescission
~ ·e .E:;;
oe<;,::::;
u e ~--      eliminates any such exhaustion requirements. In addition, any exhaustion requirement
t8~~
;:o-a---
t :G ~       has been rendered both impossible and moot by the rescission. See Dkt. 5, Ex. E
Q
~
oo           (Executive Order 13897 revoking Executive Order 13495, explaining that Secretary of
:s<


             LOCAL 341 'S OPPOSITION TO MBM'S MOTION TO DISMISS
             Laborers' Int'l Union ofNorth America, Local 341 v. Main Building Maintenance, Inc.
             Case No.: 3:19-cv-00221-TMB
             Page 19 of21


                   Case 3:19-cv-00221-TMB Document 11 Filed 12/05/19 Page 19 of 21
 abor shall "terminate, effective immediately, any investigations or compliance actions

based on Executive Order 13495.").

IV.   Conclusion

      For the reasons stated above, Local341 respectfully requests that the Court

deny MBM's motion to dismiss.


      DATED December 5, 2019.


                                          Alaska District Council of Laborers


                                          By: /s/ Khalial Withen
                                          Khalial Withen
                                          Alaska Bar No. 1311092
                                          Kevin Dougherty
                                          Alaska Bar No. 8111086
                                          2501 Commercial Drive
                                          Anchorage, AK 99501
                                          Ph: (907) 276-1640
                                          Fax: (907) 274-7289
                                          kwithen@alaskalaborers.com




LOCAL 341 'S OPPOSITION TO MBM'S MOTION TO DISMISS
Laborers' Int'l Union ofNorth America, Local 341 v. Main Building Maintenance, Inc.
Case No.: 3:19-cv-00221-TMB
Page 20 of21

      Case 3:19-cv-00221-TMB Document 11 Filed 12/05/19 Page 20 of 21
      CERTIFICATE OF SERVICE:

      This is to certify that a true and
      correct copy of the foregoing was
      served by electronic mail
      this 5 December 2019, to:

      Rebecca A. Lindemanm
      Richmond & Quinn
      360 K Street, Suite 200
      Anchorage, AK 99501
      Email: rlindemann@richmondquinn.com

      Caroline Newman Small
      Jay Hulings
      Davis & Santos, P.C.
      719 S. Flores Street
      San Antonio, Texas 78204
      Email: csmall@dslawpc.com
      Email: jhulings@dslawpc.com



      /s/ Khalial Withen
!
~
      Alaska District Council of Laborers
0
:s=




      LOCAL 341 'S OPPOSITION TO MBM'S MOTION TO DISMISS
      Laborers ' Int 'l Union ofNorth America, Local 341 v. Main Building Maintenance, Inc.
      Case No.: 3:19-cv-00221-TMB
      Page 21 of21


           Case 3:19-cv-00221-TMB Document 11 Filed 12/05/19 Page 21 of 21
